Citation Nr: 0921766	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for an eye disorder, 
to include loss of eyesight, corneal transplants, and 
keratoconus.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for an unspecified 
psychological disorder.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Roanoke VARO.

Also, in March 2005, the RO denied a claim for service 
connection for a back disorder.  The Veteran thereafter 
successfully perfected a timely appeal to that claim.  The RO 
later granted service connection for the Veteran's claimed 
back disorder in February 2008.  As such, the claim is no 
longer before the Board for appellate consideration.  

In March 2009, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.

These claims, including the now reopened claim of service 
connection for an eye disorder, are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the Veteran of any further action required on 
his part.


FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied the original claim 
of service connection for "loss of sight"; the Veteran was 
notified of this decision and apprised of his appellate 
rights but did not perfect an appeal within the allotted 
time.

2.  The Veteran's application to reopen his claim was 
received on August 22, 2001.

3.  The evidence added to the record since the May 1996 RO 
action bears directly and substantially upon the question at 
hand, it is neither cumulative or redundant of prior 
evidence, and by itself or in combination with the other 
evidence previously of record is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an eye disorder, to include 
loss of eyesight, corneal transplants, and keratoconus.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's disposition is favorable 
insofar ad the Veteran's claim is being reopened, and as any 
deficiencies of notification and/or evidentiary development 
will be addressed on remand, no further discussion of VA's 
requirements in this regard is warranted at the present time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the Veteran's current application was 
received by the RO on August 22, 2001, this revision does not 
apply in the present case.  66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim

In this case, the RO denied service connection for an eye 
disorder, characterized at that time as "loss of vision," 
in May 1996, finding in effect that the Veteran had not 
provided VA with a showing that he had a current eye 
disorder.  See 38 C.F.R. § 3.303(c).  That rating decision 
was not appealed and became final.  38 U.S.C.A. § 7105(c).  
The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim since the issuance of that decision.

After a review of the record, the Board finds that the 
evidence added to the record since the May 1996 RO decision 
tends to relate directly and substantially to the specific 
matter under consideration.  Notably, there is now evidence 
of a current disability, beyond refractive error of the eye.  
This evidence includes VA outpatient records dated in 2000 
showing findings of bilateral keratoconus, as well as those 
dated in April and December 2004 showing that the Veteran 
underwent corneal surgeries for his right and left eyes.  
Hence, the additional evidence received is new and material, 
and the claim for service connection for an eye disorder is 
reopened.  To that extent only, the appeal is granted.

For reasons detailed below, further evidentiary development 
is required before the Board may issue a final adjudication 
of the Veteran's reopened claim.  That development will be 
addressed upon remand.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for an eye disorder, to include 
loss of eyesight, corneal transplant, and keratoconus; to 
that extent only, the appeal is granted


REMAND

The reopening of the claim of service connection for an eye 
disorder triggers certain duty to assist provisions, which 
must be met prior to de novo review of the claim.  The duty 
to assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.

The Veteran has been diagnosed with various eye disorders, to 
include keratoconus.  He has also undergone bilateral corneal 
transplants.  It appears that the corneal transplants were 
undertaken to treat the keratoconus.  Throughout this appeal, 
he has asserted that his claimed eye disorder was associated 
with his period of service.  

The Veteran has not been afforded a VA examination in order 
that an etiological opinion concerning his claimed eye 
disorder could be solicited.  As such, whether the Veteran 
currently has an eye disorder which is related to his 
military service is best resolved by obtaining a competent 
medical opinion.

The Board also notes that the Veteran, in the course of his 
March 2009 hearing, testified that he was in receipt of 
private medical treatment for his eyes, afforded him by a Dr. 
Elgin.  The Veteran also supplied VA with a VA Form 21-4142, 
dated in August 2008, authorizing VA to obtain these cited 
private medical records.  It does not appear that VA has yet 
to obtain these private medical records.  As these private 
medical records may contain information critical to the 
matter at hand, 38 C.F.R. § 3.159(c) (2008) mandates that VA 
assist in obtaining such records.  

As noted above, two other issues are now before the Board for 
appellate review.  These concern whether new and material 
evidence has been received to reopen claims of service 
connection for an unspecified psychological disorder and for 
a seizure disorder.  The Veteran is seeking to reopen both 
these claims.  The claims were most recently denied in June 
2002.  He sought to reopen the claims in November 2003.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that because the terms "new" 
and "material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008), it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  The record reflect, however, that the Veteran has 
not been provided Kent-compliant notice in response to his 
claims to reopen.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with 
a notice letter in connection with his 
application to reopen his claims for 
service connection for an unspecified 
psychological disorder and for a seizure 
disorder.  The letter should:  (1) inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
and (3) inform him about the information 
and evidence he is expected to provide.  
The Veteran should be provided with the 
definition of "new and material 
evidence" under 38 C.F.R. § 3.156(c) and 
informed as to what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous June 2002 denial of his 
claims.  See Kent v. Nicholson, supra.

2.  Next, all appropriate steps must be 
taken to obtain copies of the treatment 
records pertaining to care provided by 
Dr. Elgin (Hampton Roads Eye Associates), 
from 2006 to the present.  If these 
records cannot be obtained, the attempt 
to obtain them should be documented for 
the record, and the Veteran informed in 
writing.  

3.  The Veteran should then be afforded a 
VA eye examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of his variously 
diagnosed eye disorders, to include, but 
not limited to, keratoconus and bilateral 
corneal transplants.  The examiner should 
review the relevant evidence in the 
claims folder, examine the Veteran, and 
render a medical opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed eye disorder, to include 
keratoconus and bilateral corneal 
transplants, is etiologically related to 
service.  This opinion should be 
supported by a complete rationale.

4.  Then, the claim for service 
connection for an eye disorder, along 
with the issues of whether new and 
material evidence has been received to 
reopen claims for service connection for 
an unspecified psychological disorder and 
a seizure disorder, should be 
readjudicated.  If the determination of 
any of these three claims remains 
unfavorable, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board, if in 
order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


